Citation Nr: 0943882	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-37 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a May 
1971 rating decision which denied service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to April 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington, which denied entitlement to an effective date 
earlier than June 11, 2003 for the grant of service 
connection for diabetes mellitus, type I, based on clear and 
unmistakable error. 

A May 1971 rating decision denied service connection for 
diabetes mellitus, finding that the condition existed prior 
to service and was not aggravated by service.  That decision 
was not appealed and is now final.   

In June 2003 the Veteran filed a claim to reopen his claim 
for service connection for diabetes mellitus.  In an August 
2003 statement the Veteran contended that the previous denial 
of service connection for diabetes mellitus was based on a 
factual error. 

A November 2003 rating decision reopened the Veteran's claim 
and granted service connection for diabetes mellitus based on 
an opinion by Dr. JLM, a private physician, that the 
Veteran's sudden onset of diabetes shortly after entry into 
service, was not an unusual occurrence.   An evaluation of 40 
percent, effective June 11, 2003, was assigned.  

In December 2003 the Veteran filed a notice of disagreement 
with the November 2003 grant of service connection, arguing 
that his grant of service connection should go back to 1971 
based on clear and unmistakable error (CUE) in the 1971 
decision.   In August 2004, the RO issued a statement of the 
case denying an earlier effective date, which the Veteran did 
not timely appeal.  In December 2004, the denial became 
final. 

In response to a 2005 submission, the RO issued a March 2006 
rating decision that again denied an early effective date for 
diabetes mellitus, type I, finding that there was no CUE.  A 
notice of disagreement was received in April 2006; a 
statement of the case was issued in December 2006; and an 
appeal was received that same month.   

FINDINGS OF FACT

1.  A May 1971 rating decision denied service connection for 
diabetes mellitus.  The Veteran was informed of this decision 
and did not appeal it.  That decision is now final.

2.  The May 1971 rating decision was based on a weighing of 
the factual evidence of record at the time and it did not 
contain undebatable error that would have manifestly changed 
the outcome. 


CONCLUSION OF LAW

The May 1971 rating decision denying service connection for 
diabetes mellitus was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice 

The provisions of the VCAA do not apply to a claim based on a 
previous decision having been the result of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001)(en banc).

CUE

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;" (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), 
cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

The Veteran and his representative argue that the Veteran's 
diabetes mellitus did not exist prior to service, as 
concluded by the February 1971 Medical Board (MB) report, and 
therefore the May 1971 rating decision was based on a factual 
error. 

The following is a summary of the relevant evidence before 
the RO at the time of the May 1971 rating decision.

The DD-214 shows that the Veteran began active service on 
December 8, 1970 and was honorably discharged on April 5, 
1971 based on a physical disability which existed prior to 
service.

The July 1970 pre-induction report of medical history did not 
note any treatment or complaints for diabetes mellitus, blood 
sugar problems, or polyuria. 

The July 1970 report of pre-induction medical examination 
found the Veteran to have a normal endocrine system.

The February 1971 report of medical examination checked that 
the Veteran's endocrine system was abnormal and wrote "See 
medical board."

The February 1971 Medical Board (MB) reported that the 
Veteran was in the second week of recruit training when, 
during his Christmas leave, he presented to the hospital with 
complaints of arthralgia of the left knee during which time 
he was noted to have four plus glycosuria and fasting blood 
sugar of 250 milligrams per cent.  At that time the Veteran 
denied having had polydipsia, polyphagia, or nocturia, 
although he reported he had had occasional polyuria.  The MB 
concluded that, although the first manifestation of the 
Veteran's diabetes mellitus occurred very shortly after 
enlistment, it was presumed that the disease did not exist 
prior to enlistment.  The MB concluded that the Veteran's 
diabetes mellitus did not exist prior to entry in service and 
was incurred in the line of duty. 

The March 1971 Physical Evaluation Board (PEB) concluded 
that, because the Veteran had polyuria prior to entering 
active service and, because there was a diagnosis of diabetes 
in the Veteran's second week of basic training, the Veteran's 
diabetes originated prior to service and was not aggravated 
by service.  The Veteran signed off on the PEB report, 
agreeing with its findings.

The MB and the PEB reports were based on the same facts; 
namely that in December 1970 the Veteran reported having had 
polyuria, occasional or otherwise, and that the Veteran was 
first diagnosed with diabetes mellitus shortly after 
beginning basic training.  However, the MB and PEB reports 
came to opposite conclusions as to whether the Veteran's 
diabetes mellitus existed prior to service.  

The Veteran contends that the May 1971 rating decision 
misquoted the finding of the MB, that diabetes mellitus did 
not exist prior to service, and that the rating decision is 
based on a factual error.  

The evidence of record at the time of the May 1971 rating 
decision included both the MB report and the PEB report.  
Both reports noted the same facts -the Veteran's self-report 
of polyuria and a diagnosis of diabetes mellitus shortly 
after entry to service- but came to opposite conclusions.  At 
the time of the rating decision the RO had the Veteran's DD-
214, the MB report and the PEB report before it and found 
that the Veteran's diabetes pre-existed service. 

The evidence of record does not show any factual error by the 
RO; rather it shows that conflicting medical reports were 
considered by the RO at the time of its decision.  Whether 
the RO made a mistake in evaluating the facts before it at 
the time is a debatable error, which amounts to a 
disagreement with how the facts were weighed or evaluated at 
the time of the May 1971 rating decision.  

As there is no evidence of a clear and unmistakable error in 
the May 1971 rating decision, it is final and binding and is 
accepted as correct.


ORDER

The May 1971 rating decision to deny a claim of service 
connection for diabetes mellitus was not clearly and 
unmistakably erroneous and the claim is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


